Citation Nr: 0311337	
Decision Date: 06/03/03    Archive Date: 06/10/03	

DOCKET NO.  97-25 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
June 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim for specially adapted housing or a special 
home adaptation grant.  The veteran testified at a hearing at 
the RO in September 1997 in connection with his appeal of 
these determinations.  In February 2000, the Board remanded 
the case to the RO for additional evidentiary development, 
which included procurement of VA and non-VA medical records 
and the scheduling of a VA examination to determine whether 
the veteran has loss of use of his right hand or either or 
both feet.  Following completion of actions taken pursuant to 
the remand, the RO in May 2002 confirmed its prior denial as 
to both specially adapted housing and a special home 
adaptation grant.  The case has been returned to the Board 
for further review on appeal.  

Pursuant to authority granted by newly promulgated VA 
regulations, the Board undertook additional evidentiary 
development before adjudicating the issues on appeal.  See 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  Upon completion of that development, the 
Board notified the veteran in writing of the additional 
evidence obtained, provided him and his representative copies 
thereof, and offered him an opportunity to submit additional 
evidence or argument in response.  The veteran replied in 
February 2003 that he had no further evidence or argument to 
present.  The Board will proceed to consider the new evidence 
in association with all of the evidence of record in 
reviewing the issues on appeal.  

At the time of the February 1996 rating decision as to 
housing benefits, a separate appeal to the Board was pending 
from earlier rating decisions which denied increased ratings 
for several service-connected disabilities.  The Board 
subsequently issued a decision in January 1997, which denied 
the appeal as to those issues.  No issues involving the 
ratings for individual service-connected disabilities or any 
other matter are currently before the Board.


FINDINGS OF FACT

1.  The veteran has established service connection for a 
number of disabilities rated in combination as 100 percent 
disabling since May 1992, including inflammatory arthropathy 
of the left hand and wrist (60 percent), inflammatory 
arthropathy of the right hand and wrist (50 percent), 
ulcerative colitis (30 percent), dysthymic disorder 
(30 percent), inflammatory arthropathy of the right hip 
status post core decompression for aseptic necrosis of the 
femoral head (10 percent), inflammatory arthropathy of the 
left hip status post core decompression for aseptic necrosis 
of the femoral head (10 percent), inflammatory arthropathy of 
the cervical spine (10 percent), inflammatory arthropathy of 
the right ankle and foot (10 percent), and inflammatory 
arthropathy of the left ankle and foot (10 percent); the 
veteran is in receipt of special monthly compensation under 
38 U.S.C.A. § 1114(k) (West 2002) and 38 C.F.R. § 3.350(a) 
(2002) for loss of use of one hand from May 1992.

2.  The veteran's service-connected disabilities result in 
loss of use of one hand and both feet and the veteran uses a 
wheelchair as his primary method of locomotion.  


CONCLUSION OF LAW

The statutory and regulatory requirements for a certificate 
of eligibility for financial assistance in acquiring 
specially adapted housing are met.  38 U.S.C.A. §§ 2101(a), 
5107(a), 7104 (West 2002); 38 C.F.R. § 3.809 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the statement of the case and the 
supplemental statements of the case set forth the applicable 
law and regulations and explained the RO's determination 
regarding the inadequacy of the evidence of record as a basis 
for adjudicating the claim on appeal.  The Board's remand 
apprised the veteran of the need for medical records as a 
basis for adjudicating his claim.  The May 2002 supplemental 
statement of the case set forth the full text of the VCAA 
regulations.  

In addition, the record reflects that in a February 2000 
letter, the RO explained the process by which the evidence to 
support the claim would be procured.  The veteran was 
informed that he was obligated to identify all medical 
providers from whom relevant records might be obtained, and 
he was given the forms with which to authorize the release of 
records.  He was advised that VA would obtain (or had already 
obtained) VA medical records as well as all records available 
from the medical providers identified by the veteran.  In a 
December 2002 letter, the Board advised the veteran of the 
importance of appearing for the scheduled VA examination to 
obtain evidence to support his claim.  In the aggregate, the 
statement of the case, the supplemental statements of the 
case, the Board's remand and the above-cited letters are 
sufficient to put the veteran on notice of the requirements 
of the law, the evidence needed to support his claim, the 
information he must supply to permit VA assistance in 
developing his claim, and the evidence to be procured by VA 
in furtherance of its duty to assist pursuant to the 
requirements of Quartuccio.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. 
§ 5103A).  

With respect to the duty to assist, the record reflects that 
the relevant evidence in this case has been developed to the 
extent possible.  All referenced VA outpatient treatment 
records were requested, and all available records were 
obtained.  The veteran has undergone two VA examinations for 
the express purpose of determining whether his disability 
satisfies the specific requirements to establish entitlement 
to housing benefits.  The VA has requested private records 
and a substantial quantity of such records has been received.  
To the extent that the Board can ascertain, there is no 
additional VA or private evidence that might be obtained to 
substantiate the veteran's claim.  VA is not required under 
the VCAA to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (when there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the claimant in substantiating his 
claim, the VCAA does not apply).  

In light of the foregoing and the complete grant of the 
greater benefit herein, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.

The Board notes that in Disabled American Veterans, et. al. 
v. Secretary of Department of Veterans Affairs, Nos. 02-7304, 
-7305, -7316 (Fed. Cir. May 1, 2003), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
that 38 C.F.R. § 19.9(a)(2) is invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
originating agency for initial consideration and without 
having to obtain the appellant's waiver, contrary to the 
requirement of 38 U.S.C. § 7104(a) that "[a]ll questions in 
a matter which . . . is subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary."  
In this case, the Board undertook additional development of 
the evidence prior to the Federal Circuit's decision.  As 
this decision grants the maximum benefit herein, entitlement 
to specially adapted housing, the veteran is not prejudiced 
by the Board's action in rendering a decision without first 
remanding the case to the RO.

Factual Background 

Service connection is in effect for inflammatory arthropathy 
of the left hand and wrist, rated 60 percent disabling; 
inflammatory arthropathy of the right hand and wrist, rated 
50 percent disabling; ulcerative colitis, rated 30 percent 
disabling; dysthymic disorder, rated 30 percent disabling; 
inflammatory arthropathy of the right hip, status post 
decompression for aseptic necrosis of the femoral head, rated 
10 percent disabling; inflammatory arthropathy of the left 
hip, status post core decompression for aseptic necrosis of 
the femoral head, evaluated as 10 percent disabling; 
inflammatory arthropathy of the cervical spine, rated 
10 percent disabling; inflammatory arthropathy of the right 
ankle and foot, rated 10 percent disabling; and inflammatory 
arthropathy of the left ankle and foot, rated 10 percent 
disabling.  A combined rating of 100 percent for service-
connected disabilities has been in effect since May 1992.  
The veteran is also in receipt of special monthly 
compensation based on loss of use of one hand.  

The veteran filed an application for housing benefits in 
February 1996.  At his hearing in September 1997 he submitted 
private medical statements from S. J. Cohen, M.D., and T. A. 
Tyma, M.D., dated in July 1994 and July 1996, respectively.  
The statements were to the effect that the veteran had severe 
destructive arthritis of his hands, wrists, knees, ankles and 
feet which was most severe in the hands and left wrist, and 
that he was unable to use the left hand and wrist in any type 
of physical activity or for any fine motor use.  

A December 1998 VA outpatient treatment record shows that the 
left hand had decreased range of motion and weakness and that 
the veteran was unable to close his fist completely.  The 
right hand was swollen and there was some ulnar deviation.  
He was unable to close the right hand into a fist.  

A January 2002 treatment record from Dr. Tyma showed that 
accumulation of fluid in the left knee caused pain with 
ambulation.  The right knee was painful also, but not as much 
as the left.  The veteran complained of pain and swelling in 
the hands and feet and reported stiffness that lasted 2 to 3 
hours in the morning.  The examination findings included 
tender joints of the hands with limited range of motion of 
the wrists.  There was effusion of the knees with full range 
of motion and mild crepitus in the left knee.  Muscle 
strength was plus 5.  

The veteran underwent a VA examination in June 2000 pursuant 
to the Board's remand.  There was marked deformity of the 
hands.  His main problem was pain in his hands, feet, knees, 
hips, back and neck.  He was ambulatory but walked with a 
slight limping gait.  With respect to the right hand, there 
was marked deformity of the phalanges and marked swelling of 
the proximal phalangeal joints of all the fingers.  The 
diagnoses included enteropathic polyarthritis syndrome.  

The evidence received pursuant to the Board's development 
included private medical records dated in October and 
November 2002 from the Heritage Shadyside Hospital and the 
Shadyside Hospital.  The veteran was initially admitted to 
the Heritage Shadyside Hospital for treatment of status post 
epidural abscess and drainage and history of Staph sepsis and 
Staph septic arthritis.  There had been recent involvement in 
the left ankle.  The clinical impressions included status 
post Staph sepsis/septic arthritis/epidural abscess, and left 
ankle fusion.  The veteran was transferred to the Shadyside 
Hospital, where a deep venous thrombosis of the left lower 
extremity was reported.

VA records were also obtained.  X-ray reports dated from 
November 1992 to June 2000 were included, as were outpatient 
treatment records dated from January to December 2002.  
Progress notes describe treatment for rheumatoid arthritis 
and possible early osteoporosis of multiple joints.  In 
January 2002, it was reported that motor strength was 5/5 and 
symmetrical bilaterally.  The veteran had thickened wrists 
and metacarpal joints and limited motion of the wrists and 
fingers.  Similar findings were reported in May 2002.

The veteran underwent a VA examination in January 2003.  A 
history was noted of significant joint destruction in both 
hands in an almost rheumatoid pattern for many years with 
progressively worsening arthritis and difficulty ambulating.  
The veteran had been hospitalized recently at the Heritage 
Shadyside Hospital for disorders that were most likely 
secondary to immunosuppression for his arthritic condition.  
He currently lived by himself.  He was described as pretty 
much wheelchair-bound and unable to get around.  He indicated 
that he was unable to get around without his wheelchair.  He 
described multiple flare-ups of arthritis which involved 
stiffness, swelling, and heat in multiple joints, including 
the wrists, hands, feet and knees.  The flare-ups occurred at 
least 2 or 3 times per month.  On examination of the feet, 
the findings included hammertoe deformities, lack of passive 
flexion of the toes, lack of motion of several joints in the 
feet, weakness of plantar flexion and dorsiflexion and 
inability to evert or invert either foot.  Examination of the 
right hand showed severe deformities and marked weakness; 
grip strength was weakened and there was loss of joint motion 
of the hands and wrists.  The examiner concluded that given 
the stiffness of the feet, the veteran's ambulation was 
essentially similar to that associated with a below-the-knee 
amputation.  He further concluded that with respect to the 
right hand, the veteran retained function that would not be 
fully well-served by an amputation.  The examiner did not 
offer a conclusion as to the left foot individually.  He 
indicated that there did remain effective function to the 
extent that the veteran would be able to stand "if he denies 
of such severe destruction of the feet" but that he was 
unable to watch the veteran ambulate or comment on locomotion 
since the veteran was unable to get out of the wheelchair due 
to marked joint involvement.  On review of X-rays, the 
examiner noted marked destruction of the joints of the feet 
and wrists.

Legal criteria 

To warrant the issuance of a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must establish permanent and total service connected 
disability due to: 1) the loss, or loss of use, of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 2) blindness in 
both eyes, having only light perception, plus the loss of use 
of one lower extremity; or 3) the loss, or loss of use, of 
one lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 4) the loss, or 
loss of use, of one lower extremity together with the loss, 
or loss of use, one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809(b) 
(2002).  The term "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d) (2002).  

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant.  This benefit requires that 
the evidence show permanent and total service-connected 
disability that either results in blindness in both eyes with 
5/200 visual acuity or less, or involves the anatomical loss 
or loss of use of both hands.  38 U.S.C.A. § 2101(b) (West 
2002); 38 C.F.R. § 3.809a(b) (2002).  

Loss of use of a hand or foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the hand or foot, 
whether the acts of grasping, manipulation, et cetera, in the 
case of the hand, or of balance and propulsion, et cetera, in 
the case of the foot, could be accomplished equally well by 
an amputation stump with prosthesis.  Extremely unfavorable 
complete ankylosis of the knee, or complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3-1/2 inches or more, will be taken as loss of 
use.  Complete paralysis of the external popliteal nerve 
(common peroneal) and consequent footdrop, accompanied by 
characteristic organic changes will be taken as loss of use 
of the foot.  38 C.F.R. § 4.63 (2002).  

Discussion  

The veteran contends that his service-connected disabilities 
are of such severity as to satisfy the criteria for 
establishment of entitlement to specially adapted housing or 
a special home adaptation grant.  He expresses the belief 
that his entitlement is shown in medical statements from Dr. 
Cohen and Dr. Tyma, which were submitted at his hearing on 
appeal.

The record shows extensive and very severe disability 
associated with the service-connected inflammatory 
arthropathy and gastrointestinal disease as well as 
complications, which appear to result in large part from 
medications taken for these disorders.  For the purpose of 
establishing entitlement to housing benefits, however, the 
veteran's overall state of debilitation is not by itself 
determinative; specific entitlement criteria pertaining to 
loss of use of the hands and/or feet, and/or the presence of 
blindness in both eyes, must be satisfied.

In this regard, the presence of loss of use of one hand has 
been conceded by the RO.  Since the veteran is not blind in 
either eye, the additional disability that must be shown in 
order for him to establish entitlement to housing benefits 
consists of loss of use of both lower extremities or the loss 
of use of one lower extremity together with loss of functions 
of balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes or a wheelchair.

The findings reported at the January 2003 VA examination 
describe a substantial worsening of the functional impairment 
of the veteran's right and left ankles and feet.  The 
examiner noted progressive worsening of arthritis and the 
virtual destruction of the joints of the right ankle and feet 
on X-ray examination as a result of the arthritis.  The 
examiner found that as a result of stiffness of the feet, the 
veteran's ambulation was essentially the same as that which 
would be present with an amputation of the knee at the below-
the-knee level.  The opinion is not a model of clarity but it 
clearly can be read as strong evidence that a level of 
impairment that approximates the regulatory standard for 
finding loss of use is present in both feet.  The examiner 
suggested in the abstract that ambulation might be possible 
if the veteran were able to get out of the chair, but he 
emphasized that in fact the veteran could not get out of the 
chair and it is clear that this inability is due to marked 
joint involvement caused by service-connected disability.  
The level of functional impairment of each foot described in 
the report satisfies the regulatory definition of loss of use 
of each foot.  The report further establishes that the 
veteran currently uses a wheelchair as his primary mode of 
locomotion.  

A preponderance of the evidence of record therefore supports 
the veteran's claim for a certificate of eligibility for 
financial assistance in acquiring specially adapted housing 
under the above-cited criteria.  Since the criteria for this 
benefit are satisfied, the issue of entitlement to a special 
home adaptation grant, which is a lesser included benefit, is 
moot.  


ORDER

The appeal for specially adapted housing is granted.  



                       
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

